DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 and 9-12 are pending and examined below. This action is in response to the claims filed 11/30/20.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 11/30/20, regarding 35 U.S.C. § 102 rejections have been fully considered but are found persuasive. 35 U.S.C. § 102 rejections to claims 1 and 12 have been withdrawn, and all 35 U.S.C. § 102 and 35 U.S.C. § 103 to dependent claims have likewise been withdrawn.
	However, after further search considerations, new grounds of rejection have been made below in view of Berdinis et al. (US 2018/0211218).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 2018/0188731) in view of Berdinis et al. (US 2018/0211218).

Regarding claims 1 and 12, Matthiesen discloses an autonomous vehicle pickup and drop-off management system including a vehicle operation management system comprising (¶54 and Fig. 11 - management system 1102): 
one or more vehicles including equipment configured to provide a predetermined service inside the vehicle (¶56 and Fig. 11 – ride service 1108 corresponds to the recited predetermined service and vehicle 1114 corresponds to the recited one or more vehicles) and 
a running control unit configured to control autonomous running of the vehicle (¶18-19 - separate computing device corresponds to the recited running control unit, and autonomous ride corresponds to the recited autonomous running of the vehicle); and 
a server device including a service request information acquisition unit configured to  (¶20, ¶32 and Fig. 9 - may be hosted on multiple server computers corresponds to the recited server devices and element 902 corresponds to the recited service request information 
acquire service request information including (¶32-33 and Fig. 9 - service request information acquisition)
start time specifying information for specifying time to start providing the service (¶33 - pick-up time), 
end time specifying information for specifying time to end the service (¶22 - estimated time of arrival), 
information on a pick-up point at which the vehicle picks up a user scheduled to receive the service (¶33 - a pick-up location), and 
information on a drop-off point at which the vehicle drops off the user (¶33 - drop-off locations), 
wherein at least one of the server device and the vehicle includes a position information acquisition unit configured to acquire position information on the vehicle (¶20 and ¶33 - autonomous vehicle location information and ride matching system 102 contains the corresponding position information acquisition unit), and 
a running route setting unit configured to set a running route of the vehicle, by using the service request information acquired by the service request information acquisition unit  (¶20 and ¶33 - travel routes and ride matching system 102 contains the corresponding service request information acquisition unit) and 
the position information on the vehicle acquired by the position information acquisition unit, such that the vehicle arrives at the pick-up point in keeping with the time to start providing the service and arrives at the drop-off point in keeping with the time to end the service (¶22, ¶33 and Fig. 9 – ride matching system 102 contains the corresponding position information acquisition unit, location information for the requestor computing device 804, a pick-up location for the ride request, one or more drop-off locations, a pick-up time, and/or any other suitable information including estimated time of arrival correspond to the recited times and locations), and 
wherein the running control unit controls running of the vehicle such that the vehicle runs along the running route set by the running route setting unit (Fig. 9 – elements 916-928 corresponds to the recited running route). 
While Matthiesen does disclose the use of utilizing end time specifying information (¶22), it does not explicitly disclose the rerunning the routing system based on a change in time to end the service however Berdinis discloses a system of coordinating autonomous vehicle routing including the service request information acquisition unit receives a change in the end time specifying information for specifying the time to end the service from the user, and the running route setting unit modifies the running route based on the change (¶107 – the execution module 508 can adjust a route automatically for other changes corresponding to the recited running route setting unit modifying the route where the change can include a modification to the delivery time corresponding to the recited request to change the time to end the service).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle pickup and drop-off management system of 

Regarding claim 2, Matthiesen further discloses the end time specifying information includes information on service contents (¶22 and ¶33 – estimated time of arrival based on route info corresponds to the recited end time); and 
the running route setting unit obtains a time taken to provide the service based on the information on the service contents, and then calculates the end time from the time to start providing the service and the time taken to provide the service (¶22 and ¶33 - ETA based on route input including location information, a request location (also referred to as a "pick-up" location), a drop-off location, a ride type, autonomous vehicle operating instructions, autonomous ride information, and/or any other relevant information). 

Regarding claim 7, Matthiesen further discloses the running route setting unit modifies the running route based on the position information on the vehicle and at least one of the time to start providing the service and the time to end the service (¶33 - Additionally, the requestor interface 808 may be configured to send ride match messages, autonomous vehicle location information, travel routes, pick-up estimates, traffic information, requests for autonomous ride instructions, autonomous vehicle status information, updates/notifications, and/or any other relevant information to the requestor application 824 of the requestor computing device 804). 

 the service request information acquisition unit acquires pieces of service request information from a plurality of users; and the running route setting unit combines the pieces of service request information from the users, and sets the running route with priority given to a route that allows one vehicle to provide services to a plurality of users at the same time (¶22 and ¶32 – ride matching requestors received from requestor computing devices 804 implies a plurality of users, and carpool option corresponds to the recited combine requests and provide services to a plurality of users at the same time). 

Regarding claim 10, Matthiesen further discloses the service request information includes information on a contact address of a user (¶24 - The location information may include one or more of an address, an establishment name (e.g., restaurant, bar, or other business name) for an establishment at or near the location, recommended nearby locations to visit, or other location information); and 
at least one of the server device and the vehicle has a user guidance unit configured to transmit information for guiding the user to the vehicle to the contact address of the user, in keeping with arrival of the vehicle at the pick-up point (¶24 - recommended nearby locations corresponds to the recited contact address guiding the user to the vehicle). 

Regarding claim 11, Matthiesen further discloses the vehicle has a user pick-up and drop-off detection unit configured to detect the vehicle's picking up and dropping off the user ; and 
when the vehicle has arrived at the pick-up point, the running control unit allows the vehicle to start moving after the vehicle's picking up the user is detected (¶48 and Fig. 9 – element 916 corresponds to the recited start moving the vehicle to the pickup location after it is detected). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 2018/0188731) in view of Berdinis et al. (US 2018/0211218), as applied to claim 1 above, further in view of Levy et al. (US 2019/0137290).

Regarding claim 3, while Matthiesen further discloses a threshold distance of the pickup or drop-off location (¶23), it does not explicitly disclose the pickup/drop off location being the same point, or a standby/midpoint location.
However, Levy discloses a method for executing autonomous ridesharing request including the pick-up point and the drop-off point are the same point the running route setting unit (¶9 – picks up and/or delivers corresponds to the recited pick-up point and the drop-off point are the same point)
sets a route along which the vehicle runs to a place a predetermined distance away from the pick-up point and then returns to the pick-up point (¶9 - autonomously navigate (i.e., drive) streets corresponds to the recited autonomously navigate (i.e., drive) streets and streets around the dropoff location correspond to the recited predetermined distance away). 
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 2018/0188731) in view of Berdinis et al. (US 2018/0211218), as applied to claim 1 above, in view of Scofield et al. (US 2017/0068245).

Regarding claim 4, Matthiesen further discloses at least one of the server device and the vehicle has a traffic information acquisition unit configured to acquire information on traffic around the vehicle (¶41 - autonomous routing module 816 may identify one or more autonomous routes 818 to use based on current traffic, weather, or other roadway conditions).
While Matthiesen identification of one or more routes based on traffic (¶41), it does not explicitly disclose prioritizing less congested routes however Scofield discloses a system for autonomous vehicle routing including the running route setting unit sets the running route with priority given to a less congested route over a more congested route based on the information on traffic (¶20 – avoiding high traffic routes).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the rideshare system of Matthiesen in view of Berdinis with the route prioritization of Scofield in order to reduce stress to a user (Scofield - ¶20). 

Regarding claim 5, Matthiesen further discloses at least one of the server device and the vehicle has a road information acquisition unit configured to acquire information on roads around the vehicle (¶41 - autonomous routing module 816 may identify one or more autonomous routes 818 to use based on current traffic, weather, or other roadway conditions).
While Matthiesen identification of one or more routes based on road conditions (¶41), it does not explicitly disclose prioritizing less stressful routes however Scofield further discloses the running route setting unit sets the running route with priority given to a route passing through a road that is less straining to run on over a route passing through a road that is more straining to run on based on the information on road (¶20 – optimizing fuel economy/power output includes minimizing road inclines and start/stopping frequently characteristic to uneven high gradient roads and based on applicant ¶18 the road information includes information on a road environment such as the road gradient, degree of unevenness etc.). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the rideshare system of Matthiesen in view of Berdinis with the route prioritization of Scofield in order to better utilize the functionality of autonomous vehicles with more effective and efficient operation (Scofield - ¶20). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 2018/0188731) in view of Berdinis et al. (US 2018/0211218), as applied to claim 1 above, in view of Pittman et al. (US 2016/0148267).

Regarding claim 6, Matthiesen does not disclose utilizing parking lots for a predetermined time however Pittman discloses a system of vehicular route monitoring including the running route setting unit sets the running route with priority given to a route on which the vehicle stands by for a predetermined time in a parking lot located around a current location or located on a route found by a search (¶60 – route of travel corresponds to the recited running route setting unit, routing to a vehicle parking facility of a destination corresponds to the recited prioritization of a parking lot, and along with the time of staying at the destination corresponds to the recited predetermined time at the lot). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the rideshare system of Matthiesen in view of Berdinis with the parking lot planning of Pittman in order to determine and distinguish between residents, workers, and shoppers to configure or control according to traffic, economic development, special events management, municipality planning, and parking information based on real time data and historical data (Pittman - ¶60)

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



	Kaufman (US 2018/0350024) discloses a delivery system including reoptimizing routing based on changes to location and timing of a delivery corresponding to the recited time to end service (¶45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665